Exhibit 10.27

CONTRACT SERVICES AGREEMENT

 

This Contract Services Agreement (“Agreement”) is effective as of February 16th,
2012 between Gold Resource Corporation, a Colorado corporation (the “Company”),
and Rick Irvine (the “Contractor”) (collectively, the “Parties”).

 

W I T N E S S E T H:

 

WHEREAS, the Company wishes to engage the Contractor to provide services upon
the terms and conditions hereinafter set forth; and

 

WHEREAS, the Contractor wishes to provide such services upon the terms
and conditions hereinafter set forth.

 

NOW, THEREFORE, in consideration of the premises and mutual promises set forth

below, the sufficiency of which is hereby acknowledged, the Parties agree as
follows:

 

1.       Contract;  Services.   Beginning April 1, 2012 or such other date as
mutually agreed to by the Parties. Contractor  shall provide services to the
Company acting as the Chief Operating Officer (COO) of the Company.  Contractor
shall be responsible for performing such duties as are customarily performed by
the COO, including but not limited to, executing the Company business plan and
mineral production goals, supervising milling operations, open pit and
underground mine operations, engineering, planning, safety programs ,
implementing various systems, procedures and documentation to improve the
Company’s projects and operations, assisting the  Company with evaluation of its
properties and prospects within and out of its Oaxaca Mining Unit and evaluation
of opportunities in mining friendly jurisdictions around the globe.  The COO
position reports to the Chief Executive Officer (“CEO”), President and Board of
Directors.  The Contractor shall at all times report to and take direction from
the CEO, President and Board of Directors and shall perform such additional
duties not inconsistent with his position as shall be designated from time to
time by the Company.

 

2.       Best Efforts. The Contractor agrees to use his best efforts to promote
the interests of the Company and shall, except for illness, reasonable vacation
periods and leaves of absence, devote his full business time and energies to the
business and affairs of the Company. The

Contractor shall be permitted to perform material outside business endeavors
only with the approval of the CEO, President, provided that such outside
activities do not interfere with the performance of the  Contractor’s duties.

 

3.       Term of Agreement. The term of this Agreement shall commence on
the date first written above and shall continue, unless earlier terminated in
accordance with the provisions of Section 5, for a period of three years (the
 “Term”).  The Term of this Agreement shall thereafter be automatically extended
for a period of one year if at least 90 days prior to expiration of the Term,
neither Party receives a Notice of Termination (hereinafter defined) from the
other Party. 

 

4.       Compensation.

 





--------------------------------------------------------------------------------

 

4.1     Base Compensation.   Upon commencement of Contractor’s services rendered
hereunder, the Company shall pay to the Contractor an annual rate equal to three
hundred thousand dollars ($300,000.00) (the “Base Compensation”). The Base
Compensation shall be payable to the Contractor on a monthly basis in accordance
with the Company’s standard policies.

 

4.2     Incentive Compensation. With respect to each calendar year or portion
thereof, beginning with calendar year 2012, the Contractor shall be eligible to
receive incentive compensation, including but not limited to, bonuses, stock
options and other perquisites, payable

solely in the discretion of the Board of Directors of the Company.

 

4.3     Benefits. The Contractor shall be reimbursed by the Company for
reasonable health, dental and life insurance from a provider in Bolivia and
vacation pay.  The Contractor shall also be reimbursed for reasonable and
necessary business expenses incurred in the course of his duties with the
Company pursuant to Company policies established from time to time.
Reimbursement shall be made to the extent such expenses are deductible by the
Company in accordance with applicable Internal Revenue Service
rules.  Contractor shall be entitled to three weeks’ vacation per year and all
holidays.

 

4.4         Cellular Phone. The Company shall, during the Term of this
Agreement, provide the

Contractor with and pay for the Contractor’s use of a cellular phone for
business and reasonable personal use.

 

4.5      Transportation, Office, Equipment and Assistance. The Company shall
provide for the Contractor all facilities, equipment and services suitable to
his position and adequate for the performance of his duties. The Contractor will
be required to perform the services described in Section 1 at the Company’s
operations in Oaxaca Mexico, at the Corporate office in Colorado Springs and
site visits to mining friendly jurisdictions around the world.    

 

5.       Termination of Contractual Relationship.    

 

5.1     Death. This Agreement shall terminate immediately upon the death of
the Contractor. In such event, the Company shall pay Contractor's estate an
amount equal to twelve (12) months Base Compensation, such amount being payable
within 90 days after his death.

 

5.2       Termination by the Company.  This Agreement may be terminated by
the Company for “Cause” and, in such event, this Agreement shall terminate at
the termination date designated by the Company. For the purpose of this
paragraph, “Termination for Cause” or “Cause” shall include the following:

 

(a)

Failure by the Contractor to substantially perform the services required
hereunder;

 





--------------------------------------------------------------------------------

 

(b)                 Conviction of criminal conduct by the Contractor that
adversely affects the reputation of the Contractor or the Company or adversely
impacts the ability of the Contractor to perform the services required
hereunder;

 

                        (c)             Engagement by the Contractor in the use
of narcotics or alcohol to the extent that the performance of his duties is
materially impaired;

 

(d)                 Material breach of the terms of this Agreement by the
Contractor or failure to substantially comply with proper instructions of the
CEO, President or Board of Directors;

 

(e)     Willful misconduct by the Contractor which is materially injurious to
the

Company, other than business decisions made in good faith; or

 

(f)                 Any act or omission on the part of the Contractor not
described above, but which constitutes material and willful misfeasance,
malfeasance, or gross negligence in the performance of services to the Company.

 

5.3       Termination by the Contractor.  The Contractor may terminate this
Agreement for  “Good Reason.” For purposes of this paragraph, “Good Reason”
shall mean:

 

(a)                 Any assignment to the Contractor of any duties materially
inconsistent with the position described in Section 1 hereof;

 

(b)                       Any removal of the Contractor from the position
described in Section 1 hereof without the Contractor’s written consent, except
in connection with termination of the

Contractor pursuant to Section 5.1 or 5.2 hereof;

 

(c)           A reduction in the Contractor rate of compensation.

 

(d)         Other material breach of this Agreement by the Company.

 

5.4      Change in Control.  The Contractor may terminate this Agreement
following a “Change of Control” of the Company.  For purposes of this paragraph,
a “Change of Control” shall be deemed to have occurred if (i) a tender offer
shall be made and consummated for the ownership of 50% or more of the
outstanding voting securities of the Company; (ii) the sale of 50% or more of
the outstanding voting securities of the Company in a single transaction or a
series of transactions occurring during a period of not more than twelve months;
(iii) the Company shall be merged or consolidated with another corporation and
as a result of such merger or consolidation less than 50% of the outstanding
securities of the surviving or resulting corporation shall be owned in the
aggregate by the former shareholders of the Company, as the same shall have
existed immediately prior to such merger or consolidation; or (iv) the Company
shall sell substantially all of its assets to another corporation which is not a
wholly owned subsidiary.

 

Any termination by the CEO, President or Board of Directors pursuant to Section
5.2 or 5.3 or by the Contractor pursuant to Section 5.4 shall be communicated by
written Notice of



--------------------------------------------------------------------------------

 

Termination to the other Party hereto. “Notice of Termination” shall mean a
notice which shall indicate the specific termination provision in this Agreement
relied upon and shall set forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of the Contractor’s Contract under
the provision so indicated.

 

The Contractors obligations under Section 6 regarding confidentiality shall
survive any termination of this Agreement by the Contractor, by the Company or
otherwise.

 

5.5            Payment Upon Termination.

 

                        (a)              If this Agreement is terminated by the
Company for Cause, or the Contractor terminates the Contract without Good
Reason, during the Term of the Contract, the Contractor shall not be entitled to
severance pay of any kind but shall be entitled to be reimbursed for
all reasonable business expenses incurred by the Contractor  and shall be paid
the Base Compensation earned by the Contractor prior to the effective date of
termination.

 

(b)                    In the event this Agreement is terminated without Cause
or with Good Reason, the Company shall pay to the Contractor an amount equal to
twelve  (12) months Base Compensation at the rate prevailing for the Contractor
prior to such termination as severance pay within 90 days from the date of
termination of the Contract.

 

(c)                  In the event this Agreement is terminated following a
Change in Control, the Company shall pay the Contractor thirty-five (35) months
Base Compensation at the rate prevailing for the Contractor immediately prior to
such termination as severance pay, payable within 90 days of the date of
termination of the Contract.  The Contractor shall also be entitled to receive
benefits to which he was entitled immediately preceding the date of termination
for a similar 35-month period, including but not limited to reimbursement for
health and dental insurance.     

 

6.       Confidentiality and Non-Disclosure.

 

6.1     Confidential Information. The Contractor and the Company recognize that
due to the nature of his engagement under this Agreement, and the relationship
of the Contractor to the Company, the Contractor has had access to and has
acquired or will have access to and will acquire, and has assisted in and may
assist in developing, confidential and proprietary information relating to the
business and operations of the Company and its affiliates, including trade
secrets as defined in the Colorado Uniform Trade Secrets Act and information
with respect to their present and prospective products, services, systems,
software, data, customers, agents, processes, and sales and marketing methods.
The Contractor acknowledges that such information has been and will continue to
be of central importance to the business of the Company and its affiliates and
that disclosure of it to or its use by others could cause substantial loss to
the Company. The Contractor will keep confidential any trade secrets or
confidential or proprietary information of the Company and its affiliates which
are now known to him or which hereafter may become known to him as a result
of this Agreement or association with the Company and shall not at any time
directly or indirectly disclose any such information to any person, firm or



--------------------------------------------------------------------------------

 

corporation, or use the same in any way other than in connection with the
business of the Company or its affiliates during and at all times after the
expiration of the Term of the Contract.

 

6.2     Remedy. In the event of a breach or threatened breach by the Contractor
of any of the provisions of this Section 6, the Company shall be entitled to
injunctive relief, restraining the Contractor and any business, firm,
partnership, individual, corporation, or entity participating in such breach or
attempted breach, from engaging in any activity which would constitute a breach
of this Section 6.  Nothing herein, however, shall be construed as prohibiting
the Company from pursuing any other remedies available at law or in equity for
such breach or threatened breach, including the recovery of damages. The
provisions of this Section 6 shall survive the termination of this Agreement.

 

7.  Relationship of the Parties. Notwithstanding any provision hereof, for all
purposes of this Agreement each Party shall be and act as an independent
contractor and not as partner, joint venturer, or agent of the other and shall
not bind nor attempt to bind the other to any contract.  Contractor is an
independent contractor and is solely responsible for all taxes, withholdings,
and other statutory or contractual obligations of any sort.

 

8.           Miscellaneous.

 

8.1          Assignability. The Contractor may not assign his rights and
obligations under this Agreement without the prior written consent of the
Company, which consent may be withheld for any reason or for no reason.

 

8.2          Severability. In the event that any of the provisions of this
Agreement shall be held to be invalid or unenforceable, the remaining provisions
shall nevertheless continue to be valid and enforceable as though the invalid or
unenforceable parts had not been included therein.

 

8.3          Entire Agreement. This Agreement, and any attachments hereto,
constitute the entire agreement between the Parties relating to the subject
matter hereof and supersedes all prior agreements or understandings among the
Parties hereto with respect to the subject matter hereof.

 

8.4          Amendments. This Agreement shall not be amended or modified except
by a

writing signed by both Parties hereto.

 

8.5          Waiver. The failure of either Party at any time to require
performance of the other Party of any provision of this Agreement shall in no
way affect the right of such Party thereafter to enforce the same provision, nor
shall the waiver by either Party of any breach of any provision hereof be taken
or held to be a waiver of any other or subsequent breach, or as a waiver of the
provision itself. This Agreement shall be governed by and interpreted in
accordance with the laws of the State of Colorado without regard to the conflict
of laws of such State. The benefits of this Agreement may not be assigned nor
any duties under this Agreement be delegated by the Contractor without the prior
written consent of the Company, except as contemplated in this Agreement. This
Agreement and all of its rights, privileges, and obligations will be binding
upon the Parties and all successors and agreed to assigns thereof

 





--------------------------------------------------------------------------------

 

8.6          Binding Agreement. This Agreement shall be effective as of the date
hereof and shall be binding upon and inure to the benefit of the Contractor,
 his heirs, personal and legal representatives, guardians and permitted assigns.
The rights and obligations of the Company under this Agreement shall inure to
the benefit of and shall be binding upon any successor or assignee of the
Company, including any entity that may be merged with or into the Company.

 

8.7          Headings. The headings or titles in this Agreement are for the
purpose of reference only and shall not in any way affect the interpretation or
construction of this Agreement.

 

8.8          No Conflict. The Contractor represents and warrants that he is not
subject to any agreement, order, judgment or decree of any kind which would
prevent him from entering into this Agreement or performing
fully his obligations hereunder.

 

8.9          Survival. The rights and obligations of the Parties shall survive
the term of this Agreement to the extent that any performance is required under
this Agreement after the expiration or termination of this Agreement.

 

8.10          Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original but all of which shall
together constitute one and the same document.

 

8.11          Notices. Any notice to be given hereunder by either Party to the
other may be effected in writing by personal delivery, or by mail, certified
with postage prepaid, or by overnight delivery service. Notices sent by mail or
by an overnight delivery service shall be addressed to the Parties at the
addresses appearing following their signatures below, or upon the employment
records of the Company but either Party may change its or his address by written
notice in accordance with this paragraph.

 

8.12          Opportunity to Consult Counsel. The Parties hereto represent and
agree that, prior

to executing this Agreement, each has had the opportunity to consult with
independent counsel

concerning the terms of this Agreement.

 

8.13          Attorney Fees. In the event of any dispute, arbitration,
litigation between the Parties or proceeding before any court of competent
jurisdiction, the prevailing Party shall be entitled to reasonable attorney fee,
costs and expenses.

 

[Signatures on following page]





--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the Parties hereto have properly and duly executed
this Agreement to be effective as of the date first written above.

 

 

THE COMPANY:

 

Gold Resource Corporation

 

            /s/ William Reid

By:______________________________________

    William Reid, Chief Executive Officer

 

 

CONTRACTOR:

 

 

/s/ Richard Irvine

_________________________________________

Richard Irvine

 

Address: La Paz, Bolivia



--------------------------------------------------------------------------------